Exhibit 10.2

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made and
entered into as of the Effective Date, defined in Section 6(e) below, by and
between, Daniel J. Griesemer, an individual (the “Employee”), and World of
Jeans & Tops, d/b/a Tilly’s (the “Company”).

WHEREAS, the Company and Employee are agreeing to end Employee’s employment with
the Company;

NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:

1.     Employment and Resignation. Employee hereby resigns from Employee’s
employment with the Company, effective October 7, 2015 (the “Termination Date”),
and such termination is a “Separation from Service” with the Company within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder as of that date. Employee understands and agrees that, except as
otherwise expressly provided by this Agreement, all regular salary, any bonus or
incentive compensation and any employee benefit or other benefits of employment
terminated on the Termination Date, and Employee is giving up any further right
to employment, compensation and/or benefits except as set forth in this
Agreement.

2.     All Obligations Paid in Full. Employee understands that except as set
forth in Section 3, Employee shall not be entitled to any further wages
(including bonuses or other incentive compensation) or benefits from the Company
or its affiliates after the Termination Date. Employee acknowledges and agrees
that Employee has received all wages and benefits earned through the Termination
Date.

3.     Separation Benefits. Provided that Employee delivers a signed copy of
this Agreement on or before the twenty-first (21st) day following the date of
presentation of this Agreement to Employee and Employee does not revoke this
Agreement on or before the seventh (7th) calendar day following Employee’s
execution of this Agreement, the Company will provide the following “Severance
Benefits” as provided in Section 8(a) of the employment agreement, dated
January 15, 2011, by and between the Company and Employee (“Employment
Agreement”):

 

  a. The Company will pay to Employee $700,000, less tax and other required
withholdings, payable in a series of bi-weekly substantially equal installments
beginning on the first regular pay after the Effective Date, and in no event
later than December 31, 2015, and continuing for 12 months;

 

  b.

The Company will pay to Employee an amount equal to Employee’s annual Incentive
Bonus for fiscal year 2015 in an amount determined

 

Page 1 of 7



--------------------------------------------------------------------------------

  based on the Company’s performance and pro-rated for the number of days of the
fiscal year you were employed during fiscal year 2015 (the “Incentive Bonus”),
less tax and other required withholdings. The Incentive Bonus will be paid in
after the Company receives an audit of its financial results for the end of that
fiscal year, but in no event later than 75 days after the end of that fiscal
year;

 

  c. To the extent any portion of the stock option award in the Company is
unvested, the unvested options that would vest in the one-year period following
the Termination Date had Employee remained employed will be vested as of the
Termination Date, and be exercisable in accordance with the applicable plan and
agreement, except as amended herein;

 

  d. Any stock options vested and held by Employee as of the Termination Date
shall be exercisable until the earlier of the ninetieth (90th) day following the
Termination Date or the expiration date of such stock option(s);

 

  e. 12,500 shares of the Restricted Stock Unit grant of March 23, 2015 shall
vest on the Effective Date, and otherwise shall be governed by the terms of the
applicable plan and agreement;

 

  f. The Company will pay to Employee $16,113, an amount equal to the present
value of the Company’s contributions toward Employee’s benefits under the
Company’s health and other insurance plans for a twelve (12) month period, less
tax and other required withholdings, payable in a series of bi-weekly
substantially equal installments beginning on the first regular pay after the
Effective Date, and in no event later than December 31, 2015, and continuing
until the earlier of (x) 12 months and (y) the date Employee becomes employed by
another employer.

 

  g. The Company will pay to Employee $6,832 for personal property purchased by
the Employee that will be retained by the Company.

4.     General Release by Employee. Subject to Section 5 below, Employee hereby
releases and discharges forever the Company, and each of its parents,
subsidiaries and affiliates, and each of their present and former shareholders,
members, partners, directors, officers, employees, trustees, agents, attorneys,
administrators, plans, plan administrators, insurers, agents, predecessors,
successors and assigns, and all persons acting by, through, under or in concert
with them (hereinafter collectively referred to as the “Employee Released
Parties”), from and against all liabilities, claims, demands, liens, causes of
action, charges, suits, complaints, grievances, contracts, agreements, promises,
obligations, costs, losses, damages, injuries, attorneys’ fees, and other legal
responsibilities (collectively referred to as “Claims”), of any form whatsoever,
including, but not limited to, any claims in law, equity,

 

Page 2 of 7



--------------------------------------------------------------------------------

contract, tort, or any claims Age Discrimination in Employment Act, as amended,
29 U.S.C. § 621, et seq. (the “ADEA”); Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq.; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code; the California WARN
Act, Cal. Lab. Code § 1400 et seq.; the California False Claims Act, Cal. Gov’t
Code § 12650 et seq.; or under the California Labor Code, or any other local
ordinance or federal or state statute, regulation or constitution, whether known
or unknown arising from any action or inaction whatsoever prior to the date of
execution of this Agreement.

5.     Exclusions from General Release. Notwithstanding the generality of
Section 4, Employee does not release the following claims and rights:

 

  (a) Employee’s rights under this Agreement;

 

  (b) any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

  (c) claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA or the comparable California law known as Cal-COBRA;

 

  (d) Employee’s rights, if any, to indemnity and/or advancement of expenses
pursuant to any agreement between the Company or any of its affiliates, on one
hand, and Employee, on the other, or pursuant to applicable state law, the
articles or certificate of incorporation, bylaws or other corporate governance
documents of the Company or any of its affiliates, and/or to the protections of
any directors and officers’ liability policies of the Company or any of its
affiliates; and

 

  (e) any other right that may not be released by private agreement.

(collectively, the “Employee Unreleased Claims”).

6.     Rights Under the ADEA and Older Worker’s Benefit Protection Act. Without
limiting the scope of the foregoing release of Claims in any way, Employee
certifies that this release constitutes a knowing and voluntary waiver of any
and all rights or claims that exist or that Employee has or may claim to have
under ADEA. This release does not govern any rights or claims that might arise
under the ADEA after the date this Agreement is signed by Employee. Employee
acknowledges that:

 

Page 3 of 7



--------------------------------------------------------------------------------

  (a) The consideration provided pursuant to this Agreement is in addition to
any consideration that Employee would otherwise be entitled to receive;

 

  (b) Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

 

  (c) Employee is hereby granted a period of least twenty-one (21) days from the
date of Employee’s receipt of this Agreement within which to consider it;

 

  (d) To the extent that Employee signs this Agreement after less than
twenty-one (21) days, Employee acknowledges that Employee had sufficient time to
consider this Agreement with counsel and that Employee expressly, voluntarily
and knowingly waives the balance of the twenty-one (21) day period. Employee
further agrees that any changes, whether or not material, to this Agreement
shall not restart the running of the twenty-one (21) day period; and

 

  (e) Employee has the right to revoke this Agreement at any time within the
seven (7)-day period following the date on which Employee executes the
Agreement, and Employee understands that the Agreement shall not become
effective or enforceable until the calendar day immediately following the
expiration of the seven (7)-day revocation period (the “Effective Date”).
Employee further understands that Employee will not receive the Severance
Benefits if Employee exercises Employee’s right to revoke it. To revoke this
Agreement, Employee must provide written notice of revocation to Christopher M.
Lal, General Counsel, no later than 5:00 p.m. (Pacific Time) on the seventh
(7th) calendar day immediately following the date on which Employee executes
this Agreement.

7.     Unknown Claims. Employee waives all rights under Section 1542 of the
California Civil Code and/or any statute or common law principle of similar
effect in any jurisdiction with respect to any Claims other than the Employee
Unreleased Claims. Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT

 

Page 4 of 7



--------------------------------------------------------------------------------

TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, Employee
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which Employee does not know or suspect to exist
in Employee’s favor at the time of execution hereof, and that the general
release agreed upon contemplates the extinguishment of any such claims.

8.     Representations and Covenant Not To Sue. Employee represents and
covenants that Employee has not filed, initiated or caused to be filed or
initiated, any Claim, charge, suit, complaint, grievance, action or cause of
action against the Company or any of the Employee Released Parties. Employee
further acknowledges that Employee does not have any injury for which Employee
would be entitled to workers’ compensation benefits. Employee acknowledges that,
as set forth in Sections 4-6 above, Employee has released Claims against the
Employee Released Parties. In order to assure the Employee Released Parties
receive the benefit of that release, except to the extent that such waiver is
precluded by law, Employee further promises and agrees that Employee will not
file, initiate, or cause to be filed or initiated any Claim released by Employee
or participate, assist or cooperate with any other person in pursuing any Claim,
released by Employee, whether before a court or administrative agency or
otherwise, unless required to do so by law. The parties further acknowledge that
this Agreement will not prevent the Employee from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that Employee acknowledges and agrees
that any Claims by Employee, or brought on Employee’s behalf, for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) would be and hereby are barred.

9.     No Assignment. Employee represents and warrants that Employee has made no
assignment or other transfer, and covenants that Employee will make no
assignment or other transfer, of any interest in any Claim which Employee may
have against the Employee Released Parties, or any of them.

10.   Communication with Authorities. Nothing in this Agreement or any exhibit
or attachment hereto shall be construed or applied so as to impede either party
from communicating directly with, cooperating with or providing information to
any governmental or regulatory body or any self-regulatory organization.

11.   Confidentiality. Subject to Section 10, as a material inducement to the
Company to enter into this Agreement, Employee agrees that Employee will not,
directly or indirectly, disclose to any person or entity any information the
terms and conditions of this

 

Page 5 of 7



--------------------------------------------------------------------------------

Agreement, provided that Employee may make disclosure of the foregoing: (a) to
the extent that such disclosure is specifically required by law or legal process
or as authorized in writing by the Company (including without limitation,
disclosure to the Internal Revenue Service and other tax authorities); (b) to
Employee’s tax advisor(s) or accountant(s) as may be necessary for the
preparation of tax returns or other reports required by law; (c) to Employee’s
attorney(s); and/or (d) to members of Employee’s immediate family, provided
that, prior to disclosing any such information (except disclosures required by
law or legal process or as authorized in writing), Employee will inform the
recipients that they are bound by the limitations of this Section.

12.   Attorneys’ Fees. Each party shall bear her or its own attorney’s fees in
connection with the negotiation and preparation of this Agreement. In the event
of any dispute arising out of or relating to a party’s performance or
nonperformance of its obligations under this Agreement, the prevailing party
shall be entitled to recover attorneys’ fees, costs and expenses actually
incurred in connection with any action brought to resolve the dispute.

13.   No Presumption Against Drafter. Employee and the Company understand that
this Agreement is deemed to have been drafted jointly by the parties. Any
uncertainty or ambiguity shall not be construed for or against any party based
on attribution of drafting to any party.

14.   Entire Agreement. Employee and the Company understand that this Agreement
represents the entire agreement and understanding between the parties with
respect to the subject matter hereof and, except as expressly stated in this
Agreement, supersedes any prior agreement, understanding or negotiations
respecting such subject matter; provided however, that this Agreement shall not
limit, modify or supersede Employee’s obligations under any agreement between
Employee and the Company providing for confidentiality and non-use of
information belonging to the Company or any of its affiliates, for the
prohibition of use of the intellectual property and other assets of the Company
or any of its affiliates, or prohibiting the solicitation of the employees of
the Company or any of its affiliates. No change to or modification of this
Agreement shall be valid or binding unless it is in writing and signed by
Employee and a duly authorized representative of the Company.

15.   No Reliance. Employee and the Company acknowledge that each of them is
relying solely upon the contents of this Agreement, that there have been no
other representations or statements made by any of the Released Parties or
Employee, and that Employee and the Company are not relying on any other
representations or statements whatsoever of any of the Employee Released Parties
or Employee as an inducement to enter into this Agreement.

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date indicated by the signature.

 

Page 6 of 7



--------------------------------------------------------------------------------

    Daniel J. Griesemer DATED: October 7, 2015     /s/ Daniel J. Griesemer    
World of Jeans & Tops, d/b/a Tilly’s     DATED: October 7, 2015     By:   /s/
Hezy Shaked     Its: Executive Chairman

 

Page 7 of 7